ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/4/20 wherein the specification and claims 5, 7, 9, 11, 27-32, and 34-38 were amended; claims 4, 8, 10, 12-25, 33, 39, and 40 were canceled; and claim 41 was added.
	Note(s):   Claims 1-3, 5-7, 9, 11, 26-32, 34-38, and 41 are pending.

CLARIFICATION OF THE RECORD
Applicant is respectfully requested to clarify the record in regards to the status of claims 12-25.  In particular, “12.    25. (Cancelled)” appears (see excerpt below).  Did Applicant intend to write “12. – 25. (Cancelled)”?

    PNG
    media_image1.png
    406
    808
    media_image1.png
    Greyscale

APPLICANT’S INVENTION
The instant invention is directed to:  (1) an imaging agent as set forth in independent claim 1; (2) an antidote as set forth in claim 9; (3) a method of generating a subtraction image of thrombus/thrombin as set forth in independent claim 26; and (4) a method of diagnosing arteria/venous/thrombosis as set forth in claim 38.
APPLICANT’S ELECTION
Applicant’s election without traverse of Group III (claims 26-32, 34-37, and 41) in the reply filed on 10/12/21 is acknowledged.  The restriction is still deemed proper and is made FINAL.
	Note(s):  Applicant’s election of the species wherein (1) the aptamer has 70% sequence identity to SEQ ID No. 1; (2) the reporter moiety is magnetic; (3) MRI is the imaging modality; (4) biotin/avidin is the tag system; and (5) the antidote is SEQ ID No. 2 in the response filed 10/12/21 is noted.  Prior art was not found for Applicant’s elected species.  Thus, the search was expanded over the full scope of the claimed invention.

WITHDRAWN CLAIMS
Claims 1-3, 5-7, 9, 11, and 38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32, 34-37, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) imaging agents other than those which comprise both an aptamer and a reporter moiety; (2) antidotes other than comprising a nucleotide sequence having at least 50%, 60%, 70%, 80%, 90%, or 95% sequence identity to SEQ ID No: 2, SEQ ID No: 3, and SEQ ID No: 4; and (3) aptamers other than at least 50%, 60%, 70%, 80%, 90%, or 95% sequence identity to SEQ ID No:  1 or  aptamers that include a nucleotide sequence including from 5’ to 3’ a first stem forming region comprising at least three nucleotide, a first loop region comprising the nucleotide sequence AACA (adenine-adenine-cystosine-adenine), a second stem forming region comprising at least three nucleotides, a second loop region comprising the nucleotide sequence D U/a GXAG U/AA, a third stem forming region comprising at least three nucleotides capable of forming a stem with the second stem forming region, a third loop region comprising at least one nucleotide and up to 5 nucleotide, a single adenine (A) nucleotide, and a fourth stem forming region comprising at least three nucleotides.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.


112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32, 34-37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 26-32, 34-37, and 41:  Independent claim 26 is ambiguous for the following reasons:  (1) it is unclear if the aptamer reference in line 4 is the same aptamer disclosed in line 7; (2) it is unclear what imaging agent Applicant is referring to that is compatible with thrombus or thrombin; and (3) the claim is ambiguous because it is unclear what antidote Applicant is referring to that binds the aptamer that is capable of binding thrombus/thrombin.  Since claims 27-32, 34-37, and 41 depend upon independent claim 26 for clarity, those claims are also vague and indefinite.
Claim 26:  The claim recites the limitation "the aptamer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

IMPROPER MULTIPLE DEPENDENT CLAIMS
Claims 35 and 36 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claim in the alternative only.  See MPEP § 608.01(n). 

PRIORITY DATE
It is duly noted that Applicant is claiming priority back to provisional application 62/153,870 filed 4/28/2015 (see excerpt below).  However, review of the provisional application does not provide support for the full scope of independent claim 26.  Review of the other parent applications indicate that support is found in all other parent application.  
Thus, the earliest date that supports the claimed invention is 5/6/2015 (provisional application 62/157,725).

    PNG
    media_image2.png
    104
    552
    media_image2.png
    Greyscale


COMMENTS/NOTES
It should be noted that no prior art is cited against claims 26-32, 34-37, and 41.  However, Applicant must address and overcome the 112 rejections as set forth above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the method of generating a subtraction image of thrombus/thrombin as set forth in independent claim 26 in combination with the various components discussed in the 112 rejections above.  The closest art is Applicant’s own work, US Patent No. 10,660,973.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 3, 2021